Citation Nr: 0814814	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than October 1, 
2005, for the assignment of an increased rating to 50 percent 
for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1986 to October 
1993.  The record also shows that the veteran had more than 
four years and one month of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO decision that 
assigned a 100 percent evaluation for convalescence following 
sinus surgery under the provisions of 38 C.F.R. § 4.30; 
effective from August 17, 2005, and that assigned an 
increased evaluation to 50 percent; effective from October 1, 
2005.  The veteran disagreed with the effective date for the 
50 percent evaluation.  In February 2008, a hearing was held 
at the RO before the undersigned acting member of the Board.  

The Board notes that this appeal initially included the 
issues of entitlement to service connection for an eye 
disability and right leg numbness and increased evaluations 
for low back, cervical spine, left shoulder, and right knee 
disabilities.  However, in a statement received in May 2007, 
the veteran, through his representative, explicitly stated 
that all issues were being withdrawn with the exception of 
the earlier effective date claim.  The issues of entitlement 
to service connection for an eye disability and right leg 
numbness and increased evaluations for low back, cervical 
spine, left shoulder, and right knee disabilities are 
therefore no longer the subject of appellate consideration.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal from the March 2004 
rating decision that granted service connection for sinusitis 
and assigned a 30 percent evaluation, effective from 
September 25, 2002, the date of receipt of a request to 
reopen.  

2.  A claim for an increased rating was received in December 
2004.  

3.  By rating action in April 2006, the RO assigned an 
effective date of October 1, 2005 for the grant of an 
increased rating to 50 percent for sinusitis.  

4.  A VA progress note dated June 25, 2004, showed a 
worsening of the service-connected sinusitis.  

5.  The earliest effective date for the establishment of an 
increased rating to 50 percent for sinusitis is June 25, 
2004, the date of receipt of an informal claim consisting of 
a report of VA outpatient treatment.  


CONCLUSION OF LAW

An effective date of June 25, 2004, but no earlier, for the 
assignment of an increased rating to 50 percent for chronic 
sinusitis is warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1(p), 3.155(a), (c), 3.157, 3.159, 3.400(o) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran April 2005 and March 2006 that fully 
addressed all four notice elements as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006), and were sent prior 
to the April 2006 AOJ decision that granted an increased 
rating to 50 percent and assigned an effective date of 
October 1, 2005 for sinusitis.  The veteran was notified of 
the evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the appellant was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that his sinusitis had worsened; of what evidence was 
necessary to establish an earlier effective date, and why the 
current evidence was insufficient to award the benefits 
sought.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

As to the duty to assist, VA must also make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claims for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

Service medical records are associated with the claims file.  
Outpatient and inpatient records have also been obtained from 
VA and non-VA health care providers.  The veteran has not 
identified any additional VA or non-VA medical records that 
are not currently on file.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 




Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2007).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2007).  

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) 
(2007); see also 38 C.F.R. § 3.155(a) (2007).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

VA regulations provide that a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected 
within one year of the date that notice of the determination 
is mailed to the claimant.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2007).  

Under DC 6513 for sinusitis, a 10 percent evaluation is 
assigned with evidence of one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating evaluation is assigned with evidence of three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
evaluation is assigned with evidence of following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The accompanying Note provides that an 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  

Factual Background & Analysis

By rating action in March 2004, the RO reopened the veteran's 
claim and granted service connection for sinusitis, and 
assigned a 30 percent evaluation; effective from September 
25, 2002.  Subsequent to that decision in March 2004, the 
veteran notified VA that he was satisfied with the 30 percent 
evaluation assigned and did wish to pursue an appeal.  


In December 2004, the veteran notified VA, in part, that his 
sinusitis had worsened and that he wished to be reevaluated.  
On VA examination in June 2005, the veteran reported chronic 
sinusitis and purulent discharge daily.  The examiner noted 
that the veteran had been on antibiotic therapy until three 
weeks prior to the examination, and that he was currently 
taking Sporanox daily for his sinus infections.  He also 
noted that the veteran had a history of multiple sinus 
surgeries, and that he was scheduled for additional surgery 
in July 2005.  The findings included right frontal sinus 
tenderness without purulent discharge or crusting, and 
possible left maxillary sinusitis on x-ray examination.  The 
diagnosis was chronic sinusitis.  

By rating action in August 2005, the RO denied an increased 
in the 30 percent evaluation then assigned for sinusitis, and 
the veteran subsequently perfected an appeal for a higher 
evaluation.  Thereafter, by rating action in April 2006, the 
RO assigned a 100 percent evaluation for convalescence 
following sinus surgery under the provisions of 38 C.F.R. 
§ 4.30; effective from August 17, 2005, and an increased 
evaluation to 50 percent; effective from October 1, 2005.  
The rating decision noted that the veteran had sinus surgery 
for recurrent sinus fungal infections in August 2005, and 
that subsequent reports showed complaints of chronic 
symptoms, including green drainage, foul taste, and sinus 
pressure.  The RO concluded that the veteran's multiple 
surgeries and chronic symptoms were commensurate with the 
criteria for a 50 percent evaluation and assigned an 
effective date of October 1, 2005, following a period of 
convalescence under the provisions of 38 C.F.R. § 4.30.  As 
noted above, the issue of entitlement to a disability rating 
in excess of 50 percent for sinusitis was withdrawn in a May 
2007 statement.

At the hearing before the undersigned acting member of the 
Board in February 2008, the veteran testified that he had 
chronic symptoms of sinusitis when he filed his claim for 
increase in December 2004, and believed that the 50 percent 
evaluation should be assigned effective from the date of his 
claim.  

After review of the claims file, the Board agrees with the 
veteran that he not only had chronic symptoms commensurate 
with the rating criteria for a 50 percent evaluation when he 
filed his claim in December 2004, but that the medical 
evidence of record showed that his chronic symptoms were 
present to the degree required for the higher evaluation from 
June 25, 2004.  VA treatment records showed that the veteran 
complained of a green discharge and sinus pressure on 
numerous occasions, despite that fact that he was on 
antibiotics for chronic infections on a near constant basis 
from June to November 2004.  VA outpatient notes in August 
2004, showed that his chronic infections also involved a 
fungal abscess behind his right eye and that he had an 
external tube placement to drain the frontal sinuses.  
Although the veteran was on antibiotics when seen in August 
2004, the clinical findings included crusting.  A VA CT scan 
in September 2004, confirmed chronic sinusitis.  

In addition to VA treatment, the veteran was also treated by 
a private ENT physician.  Private clinical and laboratory 
reports from June 2004 to February 2005, showed chronic sinus 
pressure, tenderness, and purulent discharge.  Sinus cultures 
in June 2004 were positive moderate growth of staphylococcus 
on the right and light growth on the left.  In February 2005, 
the physician noted that a CT scan showed maxillary sinus and 
air cell decompression with bilateral maxillary osteotomies 
of multiple areas and complete opacification of the left 
frontal sinus recess.  The physician recommended that the 
veteran undergo repeat frontal sinus surgery.  The records 
indicate that the veteran was scheduled for additional 
surgery by VA in July 2005, but that the surgery was 
rescheduled to August.  The veteran testified at the personal 
hearing that the surgery was rescheduled by VA.  A VA 
admission report in August 2005, showed a history of fungal 
sinusitis, status post drainage procedure with antibiotic and 
steroid use, and symptoms of green mucous, headaches, and 
frontal sinus pain.  The records showed that the veteran 
underwent osteoplastic flap procedure with frontal sinus 
obliteration without complication and was subsequently 
assigned an increased rating to 50 percent following 
convalescence.  

As indicated above, the effective date provisions for awards 
of increased disability compensation includes a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The one exception to the general rule provides that, if the 
evidence shows that the increase in disability occurred prior 
to the date of receipt of claim, the RO may assign the 
earliest date as of which it is factually ascertainable that 
the increase occurred as long as the claim for increase was 
received within one year of the date that the increase 
occurred and provided that the facts showed increased 
disability to the degree warranted for the next higher 
rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
see Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 
10 Vet. App. 511, 519 (1992); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

Here, the veteran submitted a formal claim for an increased 
rating for sinusitis in December 2004.  While the veteran did 
not have any purulent discharge or crusting when examined by 
VA in June 2005, he complained of chronic drainage, had right 
frontal tenderness, and was on a regimen of antibiotic 
treatment at that time of examination.  Although the examiner 
indicated that he reviewed some VA treatment records, it does 
not appear that he reviewed the claims file.  In this regard, 
the Board notes that the examiner did not discuss any of the 
VA or private treatment records or comment on what affect, if 
any, the antibiotics the veteran was taking at the time of 
the examination may have had on his symptoms.  Thus, the 
Board finds that June 2005 VA examination report is of little 
probative value.  

On the other hand, the Board notes that the objective 
findings on the numerous VA and private treatment records 
from June 2004 to August 2005, showed that the veteran had 
multiple sinus surgeries prior to August 2005, and that he 
had near constant infections, manifested by purulent 
discharge, crusting, and sinus pain.  The records showed that 
the veteran received little or no relief from his antibiotic 
treatment and showed no significant improvement in his 
symptoms subsequent to June 2004.  The fact, that the veteran 
may have shown marginal improvement when examined by VA in 
June 2005, does not negate the chronic and persistent 
symptoms of near constant sinusitis from June 2004 until his 
fifth sinus surgery in August 2005.  

In this case, the Board finds that the June 25, 2004 VA 
outpatient report meets the criteria for an informal claim 
under 38 C.F.R. § 3.157(b)(1) and was received within one 
year of receipt of a formal claim for increase.  Therefore, 
in resolving reasonable doubt in favor of the veteran, the 
Board finds that an effective date of June 25, 2004 for the 
assignment of an increased rating to 50 percent, based on an 
informal claim, is warranted.  38 C.F.R. § 3.155; see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).  


ORDER

An effective date of June 25, 2004, for the assignment of an 
increased rating to 50 percent for chronic sinusitis, is 
granted, subject to VA regulations concerning the payment of 
monetary benefits.  




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


